                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-409-KDB-DCK

 CRYSTAL J. JACKSON,                                       )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )   ORDER
                                                           )
 TIAA-CREF INSURANCE AGENCY, LLC,                          )
                                                           )
                Defendant.                                 )
                                                           )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion Of The Parties To

Stay Proceedings” (Document No. 16) filed August 28, 2019. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Motion Of The Parties To Stay

Proceedings” (Document No. 16) is GRANTED. The parties shall file a Notice Of Settlement, or

a Status Report including proposed revised case deadlines, on or before October 28, 2019.

         SO ORDERED.

                                 Signed: August 28, 2019
